DETAILED ACTION
Final Rejection
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1, 4, 6-11, 13, and 20 are amended.  Claims 1-20 remain pending before the Office.

Response to Arguments
The objection to claims 20 and 4 are withdrawn in view of the amendments to both claims.
The objection to the drawings (in relation to claim 6) is withdrawn in view of the discussion of the term “looping” in the response on pages 1-3 and the amendment to claim 6.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-20 in section 3.a of the previous Office Action is withdrawn in view of the discussion claims 1, 6, and 13 in the interview on 8/15/2022 (see Interview Summary filed 8/24/2022).  The Office was informed that the eyewear frame is not a part of the claimed structure and that the EEG device only required the ability (structure) to connect the EEG device to the eyewear frame.
The 35 U.S.C. § 112(b) or 35 U.S.C. § 112, 2nd paragraph rejection of claims 1-20 in section 3.b is withdrawn in view of the discussion of “loop” on pages 1-3 of the response and the amendments to claims 1, 6, and 13.
Applicant’s arguments, see pg. 5, filed 8/16/2022, with respect to the rejection(s) of claim(s) 1, 6, and 13 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Robertson (US 6034653).  In addition, Applicant argues that the claims have an effective filing date of applications 15/136948 (4/24/2016) (in response to the claim 6 rejection).  The Office has reviewed the applications and agree.

Claim Objections
Claim 3 is objected to because of the following informalities: change “is connected” to “is configured to connect”.
Claim 6 is objected to because of the following informalities:  change “an” in line 2 to “a”.  
Claim 8 is objected to because of the following informalities: change “is connected” to “is configured to connect”.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2015/0272465, previously cited) in view of Robertson (US 6034653).
Regarding claim 1, Ishii disclose a mobile wearable EEG device (see Abstract and the embodiment shown in Fig. 7) comprising: 
a forehead band which is configured to span across a person's forehead (Fig. 1, #704a); 
at least one electromagnetic energy sensor on the forehead band ([0081] discloses brainwave sensors).
Ishii does not disclose at least one clip, snap, or clamp which is configured to connect the forehead band to a longitudinal sidepiece of an eyewear frame.  Ishii shows a wire connecting electronics on the headband to the longitudinal sidepiece of an eyewear frame (see Fig. 7), but provides no details on connections.  Ishii et al. however disclose that the processing unit (710) may be attached to a different structure such as the eyeglass portion ([0083]).  Structures for connecting electronics in bands to eyewear frames were known in the art however.  Robertson discusses eye wear frames with displays linked to IR sensors (col. 1, paragraph 4).  Robertson teaches his own embodiment where structure 130 (Fig. 1) is attached to the eyewear frame arm via a clip 160.  Robertson also shows the cable from structure 130 connected to the arm of the eyewear frame via a clip (see at least Fig. 1 and the area right below the 120).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ishii to use a clipping structure such as that taught by Robertson for attaching the band to an eyewear frame because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 3, Ishii et al. do not disclose wherein the forehead band is connected to the middle third of the length of the longitudinal sidepiece of the eyewear frame.  However, the modification with Robertson would result in this location (see figure 1 in Robertson).  The rationale for modifying remains the same.
Regarding claim 4, Ishii et al. wherein the connection of a forehead band with the longitudinal sidepiece of the eyewear frame forms a forward-facing acute angle in the range of 20 to 60 degrees (Ishi forehead band can be tilted to any position on the forehead and thus would be capable of meeting this limitation.
Regarding claim 5, Ishii et al. disclose wherein the device further comprises a battery ([0086]), a data processor ([0087]), a wireless data transmitter, and a wireless data receiver ([0088] discusses Bluetooth features which includes both transmission and reception abilities).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Robertson as applied to claim 1 above, and further in view of Jagemann (US 2008/0283082, previously cited).  Ishii and Robertson do not disclose wherein the forehead band is transparent.  However, Jagemann teaches a comfort headband that is transparent (Abstract – “The headband may be translucent, transparent, or opaque”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to make the Ishii headband with a transparent material as taught by Jagemann for mounting the electrodes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (US 2015/0272465) in view of Adachi et al. (US 2012/0191000, previously cited) and Robertson (US 6034653).
Regarding claim 6, Ishii discloses a mobile wearable EEG device (see Abstract and the embodiment shown in Fig. 7) comprising: 
an band (Fig. 1, #704a); 
at least one electromagnetic energy sensor on the band (Ishii shows multiple sensors 704 on the band).
Ishii does not disclose that the band is configured to loop over the top of a person's head however.  Ishii’s band is for detecting EEG signals using EEG sensors in the band ([0081] discloses brainwave sensors).  The band in Fig. 7 is shown encircling the head.  However, other positions for bands with EEG sensors were known in the art.  However, it is well-known that EEG acquisition locations are located all around the head including the claimed locations as taught by the Adachi reference which shows an EEG acquisition system with a band that is placed over the top of the head with electrode positions along that path (See Fig. 7A).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ishii to include additional EEG sensors on the top band for EEG data acquisition because it can increase detection abilities of the system.
 Ishii does not disclose at least one clip, snap, or clamp which is configured to connect the forehead band to a longitudinal sidepiece of an eyewear frame.  Ishii shows a wire connecting electronics on the headband to the longitudinal sidepiece of an eyewear frame (see Fig. 7), but provides no details on connections.  Ishii et al. however disclose that the processing unit (710) may be attached to a different structure such as the eyeglass portion ([0083]).  Structures for connecting electronics in bands to eyewear frames were known in the art however.  Robertson discusses eye wear frames with displays linked to IR sensors (col. 1, paragraph 4).  Robertson teaches his own embodiment where structure 130 (Fig. 1) is attached to the eyewear frame arm via a clip 160.  Robertson also shows the cable from structure 130 connected to the arm of the eyewear frame via a clip (see at least Fig. 1 and the area right below the 120).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ishii to use a clipping structure such as that taught by Robertson for attaching the band to an eyewear frame because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 8, Ishii et al. do not disclose wherein the forehead band is connected to the middle third of the length of the longitudinal sidepiece of the eyewear frame.  However, the modification with Robertson would result in this location (see figure 1 in Robertson).  The rationale for modifying remains the same.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Adachi et al.  and Robertson as applied to claim 6 above, and further in view of Jagemann (US 2008/0283082, previously cited).  Ishii and Adachi do not disclose wherein the upper loop is transparent.  However, Jagemann teaches a comfort headband that is transparent (Abstract – “The headband may be translucent, transparent, or opaque”).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to make the Ishii headband with a transparent material as taught by Jagemann for mounting the electrodes because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
 Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Adachi and Robertson as applied to claim 6 above, and further in view of Williams et al. (US 2016/0074649, previously cited).  
Regarding claim 9, Ishii does not disclose wherein the upper loop has an undulating shape.  However, Williams et al. teach a strap/band for the head for placement of EEG sensors that is undulating (see Figs. 1a and 1b).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Ishii such that the upper loop/band/strap undulates as taught by Williams for placement of electrodes on the head because the undulations may allow for additional EEG electrode placements as it is well-known that there are many data acquisition locations on the scalp.  
Regarding claim 10, Ishii does not disclose wherein the upper loop has a forward-facing concavity.  However, this may be taught using the undulations in the Williams reference.  An undulation would enable the placement of electrodes in certain positions not otherwise capable of being reached with a straight loop/band/strap.  The rationale for modifying remains the same.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Adachi and Robertson as applied to claim 6 above, and further in view of Medgadget (EEG-Powered Glasses Turn Dark to Help Keep Focus, https://www.medgadget.com/2015/03/eeg-powered-glasses-turn-dark-to-help-keep-focus-video.html, Mar 2015, previously cited) as evidenced by Narbis website (the manufacturer of the device in the Medgadget article, photo of the hardware was obtained from Narbis website, previously cited).
Regarding claim 11, Ishii et al. do not disclose wherein the at least one electromagnetic energy sensor on the upper loop has protrusions which protrude between strands of hair to contact the person's scalp and/or be in better electromagnetic communication with the person's brain.  However, these protrusions were known in the art.  Medgadget teaches an EEG sensing device with a pad for acquiring EEG signals that includes protrusions for enabling contact with the scalp (See below).
[AltContent: oval]
    PNG
    media_image1.png
    378
    397
    media_image1.png
    Greyscale


It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to further modify Ishii to include the type of protrusions taught by Medgadget for acquiring EEG signals because these are better at penetrating hair for scalp contact. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii in view of Adachi and Robertson as applied to claim 6 above, and further in view of Medgadget as evidenced by Narbis website (the manufacturer of the device in the Medgadget article, photo of the hardware was obtained from Narbis website) as applied to claim 11 above and further in view of Sridhar et al. (US 2016/0081577, previously cited).  Ishii do not disclose wherein hair-penetrating protrusions are made from polydimethylsiloxane, polybutylene terephthalate, or polyurethane which has been impregnated, doped, filled, and/or coated with silver, carbon nanotubes or other forms of carbon, copper, aluminum, nickel, platinum, or gold.  However, Sridhar et al. teach EEG acquisition electrodes that may have conductive copper-alloy pin electrodes ([0080]) that are embedded in PDMS ([0078], and Fig. 6).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to substitute the electrodes in Medgadget for the electrodes taught by Sridhar for acquiring EEG data because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Medgadget (EEG-Powered Glasses Turn Dark to Help Keep Focus, https://www.medgadget.com/2015/03/eeg-powered-glasses-turn-dark-to-help-keep-focus-video.html, Mar 2015) as evidenced by Narbis website (the manufacturer of the device in the Medgadget article, photo of the hardware was obtained from Narbis website) in view of Sridhar et al. (US 2016/0081577) in view of Robertson (US 6034653).
Regarding claims 13-14, Medgadget disclose a mobile wearable EEG device (see first and second figures in the article) comprising: 
[AltContent: oval]an oblong pad (See below); 
                                   
    PNG
    media_image2.png
    249
    297
    media_image2.png
    Greyscale

at least one electromagnetic energy sensor on the oblong soft pad (article notes that dry EEG electrodes are in the pad).
Medgadget do not disclose that the oblong pad is soft and transparent (claim 14) however.   Sridhar et al. teach electrodes for EEG acquisition.  Sridhar et al.  teach the combination of EEG electrodes embedded in a transparent PDMS mold (See Fig. 6 and [0078], PDMS is an elastomer and would exhibit soft characteristics, note the claim does not define how soft it should be).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Medgadget to substitute the dry electrode pad for the Sridhar transparent soft pad for EEG acquisition because Sridhar teaches that it allows for easy visualization during head positioning. 
Medgadget does not disclose at least one clip, snap, or clamp which is configured to connect the oblong soft pad to a longitudinal sidepiece of an eyewear frame (the black arm structure appears to plug into the arms of the eyeglass frame).  However, alternative structures for attaching or connecting headwear to eyewear frames were known in the art.  Robertson discusses known eye wear frames with displays linked to IR sensors (col. 1, paragraph 4).  Robertson teaches his own embodiment where a headwear structure 130 (Fig. 1) is attached to an eyewear frame arm via a clip 160.  Robertson also shows the cable from structure 130 is connected to the arm of the eyewear frame via a clip (see at least Fig. 1 and the area right below the 120).  It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to modify Ishii to use a clipping structure such as that taught by Robertson for attaching the band to the eyewear frame because it amounts to combining prior art elements according to known methods to yield predictable results.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claims 15-17 recite different shapes for the oblong pad.  The Office believes these are obvious design choices.  Applicant has not disclosed that any of the claimed shapes solves a particular problem or is for any particular purpose.  Although Medgadget shows a pad shaped like a ray (fish), it is believed that this shape would perform equally well in acquiring EEG data as compared to one that is rounded rectangular, elliptical, oval, crescent, or boomerang shaped.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Medgadget to take on any of the shapes for the oblong pad because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Medgadget.
Claims 18 and 19 recite thickness limitations for the oblong pad.  These limitations are also rejected using the same argument above for claims 13-17.  Applicant has not disclosed that the thickness limitations solve a particular problem or is for any particular purpose.  Although Medgadget shows a pad with varying thickness, it is believed that the shape characteristics would perform equally well in acquiring EEG data as compared to one with either of the claimed thickness limitations.  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have modified Medgadget to take on any of the thickness limitations for the oblong pad because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Medgadget.
Regarding claim 20, Sridhar et al. teach wherein the at least one electromagnetic energy sensor is made from polydimethylsiloxane, polybutylene terephthalate, or polyurethane which has been impregnated, doped, filled, and/or coated with silver, carbon nanotubes or other forms of carbon, copper, aluminum, nickel, platinum, or gold (see [0078] reference to PDMS).  The rationale for modifying remains the same.

Conclusion
Claims 1-20 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892. The examiner can normally be reached 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THO Q TRAN/               Examiner, Art Unit 3791                                                                                                                                                                                         
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791